DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ludwig (GB PN 2004032).

Regarding claim 1, Ludwig teaches a fuel pressure regulator (see figure 1 and 9) comprising: 
a fuel inlet (figure 1, element 17; pg. 1, lines 75-85); 
a fuel outlet (figure 1, element 19); 
a seating surface (e.g., seating surface of connector 18b; please refer to modified form of fuel regulator shown in fig. 9-10); and 

said sealing member (21b) being supported by said poppet (27), and 
said valve member assembly being moveable between 
1) a closed position in which said sealing member surface (50) engages said seating surface (of connector 18b), thereby preventing fuel flow from said fuel inlet 17 to said fuel outlet 19 and 
2) an open position in which said sealing member surface (50) is spaced apart from said seating surface (of connector 18b), thereby allowing fuel flow from said fuel inlet 17 to said fuel outlet 19 (see pg. 2, lines 38-43. Note, page 1, lines 117-125 also explains the inner workings of the valve member assembly of the disclosed fuel pressure regulator).

Regarding claim 2, Ludwig teaches a fuel pressure regulator as in claim 1, wherein at least one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position (figure 10, the surface of element 18b is planar).

Regarding claim 3, Ludwig teaches a fuel pressure regulator as in claim 1, wherein: 
one of said seating surface and said sealing member surface is planar when said valve member assembly is in said open position (figure 10, the surface of element 18b is planar); and 
the other of said seating surface and said sealing member surface is convex facing toward said one of said seating surface and said sealing member surface when said valve member assembly is in said open position (figure 10, the surface of element 50 is convex).

Regarding claim 4, Ludwig teaches a fuel pressure regulator as in claim 1, wherein: 
said fuel pressure regulator comprises a housing (figure 1, element 11); 
said fuel inlet selectively allows fuel into said housing (figure 1, element 17); and 
.

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, the prior art of record fails to teach or render obvious a fuel pressure regulator wherein said fuel inlet extends though said housing first portion end wall which traverses said housing first portion first end.

Regarding claim 17, the prior art of record fails to teach or render obvious all of a fuel pressure regulator wherein said poppet includes a central portion which extends along an axis from a first surface which is traverse to said axis to a second surface which is traverse to said axis; and a guiding portion which extends away from said first surface, through said central opening of said sealing member, and into said fuel inlet, and a sealing member in a sealing member groove 1) being bounded radially inward by an inner wall surface of said poppet which extends from said first surface, 2) being bounded radially outward by an outer wall surface of said poppet which extends from said first surface, and 3) being bounded axially by a bottom surface of said poppet which joins said inner wall surface to said outer wall surface.  

Claims 6-16 and 18-20 are allowable based on their dependence on an allowable claim.  

Conclusion 
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Susan E Scharpf/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747